Order, Supreme Court, *341New York County (Martin Schoenfeld, J.), entered June 22, 1994, which, in an action for breach of an employment contract, granted defendant employer’s motion for summary judgment dismissing plaintiff employee’s complaint, unanimously affirmed, without costs.
The language in the personnel manual relied on by plaintiff can be construed as a promise to terminate solely for cause only through a reading that relies heavily on inference. The limitation urged by plaintiff on an employer’s otherwise unfettered right to terminate an employee at will must be express (see, Weiner v McGraw-Hill, Inc., 57 NY2d 458; see also, Sabetay v Sterling Drug, 69 NY2d 329). Indeed, as the IAS Court pointed out, the manual was express in describing the employment as at will and in stating that it was not a contract or guarantee of employment. We have considered plaintiffs other contentions and find them to be without merit. Concur—Sullivan, J. P., Wallach, Nardelli, Williams and Mazzarelli, JJ.